IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

TRANSPERFECT GLOBAL, INC.,                   )
                                             )
             Plaintiff,                      )
                                             )
       v.                                    )   C.A. No. 2021-0065-KSJM
                                             )
ROSS ARONSTAM & MORITZ LLP and               )
GARRETT B. MORITZ,                           )
                                             )
             Defendants.                     )


                             MEMORANDUM OPINION

                           Date Submitted: December 16, 2021
                             Date Decided: March 17, 2022

Frank E. Noyes, II, OFFIT KURMAN, P.A., Wilmington, Delaware; Douglas Capuder,
CAPUDER FAZIO GIACOIA LLP, New York, New York; Counsel for Plaintiff
TransPerfect Global, Inc.

David E. Ross, Bradley R. Aronstam, Eric D. Selden, S. Michael Sirkin, Adam D. Gold,
Benjamin Z. Grossberg, ROSS ARONSTAM & MORITZ LLP, Wilmington, Delaware;
Counsel for Ross Aronstam & Moritz LLP and Garrett B. Moritz.



McCORMICK, C.
       This is a spin-off novella of the TransPerfect saga, the background of which should

be familiar to even the most casual reader of Chancery opinions.1 The exposition is that,

after TransPerfect co-founders Elizabeth Elting and Philip Shawe deadlocked at the board

and stockholder level, this court granted Elting’s request to appoint a custodian. The

custodian ran a sales process, and Shawe acquired Elting’s shares of TransPerfect at the

conclusion of that process.

       In this episode, Shawe-owned TransPerfect has sued its former attorneys who were

hired by the custodian to defend the company in collateral litigation initiated by Shawe’s

mother. The attorneys successfully defended the company, but Shawe claims that the



1
  See In re TransPerfect Glob., Inc., 2021 WL 1711797 (Del. Ch. Apr. 30, 2021) (granting
in part custodian’s fee petitions); In re TransPerfect Glob., Inc., 2021 WL 1401518 (Del.
Ch. Apr. 14, 2021) (granting the custodian’s motion for an order of discharge); In re
TransPerfect Glob., Inc., 2019 WL 5260362 (Del. Ch. Oct. 17, 2019) (granting custodian’s
motion for civil contempt and sanctions against TransPerfect and Philip Shawe), appeal
dismissed sub nom. TransPerfect Glob., Inc. v. Pincus, 224 A.3d 203 (Del. 2019)
(TABLE), cert. denied, 2019 WL 6130807 (Del. Ch. Nov. 18, 2019); In re TransPerfect
Glob., Inc., 2018 WL 904160 (Del. Ch. Feb. 15, 2018) (approving the custodian-
recommended transaction whereby Philip Shawe acquired Elting’s shares of TransPerfect),
aff’d sub nom. Elting v. Shawe, 185 A.3d 694 (Del. 2018) (TABLE); In re TransPerfect
Glob., Inc., 2017 WL 3499921 (Del. Ch. Aug. 4, 2017) (granting Elting’s motion to enforce
the Sale Order and denying Shirley Shawe’s motion for expedited proceedings seeking a
meeting of TransPerfect stockholders); In re Shawe & Elting LLC, 2016 WL 3951339 (Del.
Ch. July 20, 2016) (granting Elting’s motion for sanctions against Philip Shawe for his
actions to obstruct discovery, conceal the truth, and impede the administration of justice),
aff’d sub nom. Shawe v. Elting, 157 A.3d 142 (Del. 2017); In re TransPerfect Glob., Inc.,
2016 WL 3949840 (Del. Ch. July 18, 2016) (“Sale Order”); In re TransPerfect Glob., Inc.,
2016 WL 3477217 (Del. Ch. June 20, 2016, revised June 21, 2016) (approving the
custodian’s proposed plan of sale of TransPerfect); Shawe v. Elting, 2015 WL 5167835
(Del. Ch. Sept. 2, 2015) (denying Shirley Shawe’s motion to intervene); In re Shawe &
Elting LLC, 2015 WL 4874733 (Del. Ch. Aug. 13, 2015) (entering post-trial judgment in
favor of Elting on her claim for the appointment of a custodian over TransPerfect), aff’d
sub nom. Shawe v. Elting, 157 A.3d 152 (Del. 2017).
custodian labored under a conflict of interest arising from the fees that the company was

paying him for his services. According to Shawe, the attorneys who answered to the

custodian should have identified that conflict but failed to do so.

        Shawe caused the company to file a legal malpractice claim against the attorneys in

New York. To redirect the New York litigation to this setting, the attorneys intervened in

the primary Delaware TransPerfect litigation to file a contempt motion against the

company. The attorneys argued that the New York action violated exclusive jurisdictional

provisions of various orders of this court. In response, the company amended its New York

complaint to remove the equitable claims it asserted there, stayed that action, and filed this

suit.

        In a twist of Shyamalan-ian proportions, the company has moved to dismiss its own

complaint for lack of subject matter jurisdiction, concerned over the preclusive effect that

a judgment on the merits may have on the New York action. The defendants have likewise

moved to dismiss the complaint for failure to state a claim, arguing that the company cannot

identify a professional obligation that they breached by following the custodian’s

instructions and successfully defending the company.

        This decision finds that the court may properly exercise subject matter jurisdiction

over this action and that the complaint fails to state a claim. The company’s motion to

dismiss is denied. The defendants’ motion to dismiss is granted.




                                              2
I.       FACTUAL BACKGROUND

         Unless otherwise stated, the facts are drawn from the Verified Complaint, exhibits

thereto, and documents incorporated by reference.2

         A.     The Sale Order

         In May 2014, Elizabeth Elting, who at the time owned 50% of the stock of

TransPerfect Global, Inc. (“TransPerfect” or the “Company”), filed a petition seeking

appointment of a custodian of TransPerfect. The petition sought to resolve deadlocks at

both the board and stockholder levels between herself and Philip Shawe, who owned the

other 50% of the stock with his mother, Shirley Shawe.3 After trial, this court issued a

post-trial opinion granting Elting’s request for a custodian and appointed Robert Pincus as

Custodian of TransPerfect.4

         In July 2016, this court entered an order implementing the Custodian’s

recommendation that TransPerfect be sold through a modified auction.5 The Delaware

Supreme Court affirmed the Sale Order on February 13, 2017.6

         The Sale Order was implemented to empower the Custodian to “oversee[] a

judicially ordered sale of the Company” and, in the interim, “to serve as a third director of


2
    See C.A. No. 2021-0065-KSJM, Docket (“Dkt.”) 1 (“Compl.”).
3
  See generally C.A. No. 9700-CM; C.A. No. 10449-CM. These civil actions were litigated
together but never formally consolidated. For ease of reference, this decision cites to
docket entries in C.A. No. 9700-CM only, though most of the filings also appear on the
docket of C.A. No. 10449-CM.
4
    See In re Shawe & Elting LLC, 2015 WL 4874733, at *41.
5
    See Sale Order.
6
    See Shawe v. Elting, 157 A.3d at 169.

                                             3
the Company with the authority to vote on any matters on which Mr. Shawe and Ms. Elting

cannot agree and which rise to the level that he deems to be significant to managing the

Company's business and affairs.”7

           The Sale Order granted the Custodian “full and exclusive authority to establish any

and all procedures and processes for the Modified Auction that the Custodian, in his sole

discretion, deem[ed] to be necessary or appropriate for purposes of carrying out the

Modified Auction in an efficient manner.”8

           The Sale Order authorized the Custodian to, among other things:

           •     “[N]ot . . . share information about the sale process with the other directors
                 or any other person if he, in his sole discretion, believe[d] that restrictions on
                 the sharing of such information would be appropriate.”9

           •     “[R]etain, in the name of the Company, one or more . . . advisors, including
                 . . . attorneys . . ., as the Custodian, in his sole discretion, deem[ed]
                 appropriate for purposes of carrying out the Modified Auction or a Sale
                 Transaction.”10

           •     “[E]nter into any agreements with such . . . advisors, in the name of the
                 Company, and on terms that he, in his sole discretion, believe[d] are
                 appropriate.”11

           •     “[A]ct through and in the name of the Company to carry out his duties.”12




7
    Sale Order at *1, ¶ 10.
8
    Id. ¶ 1.
9
    Id. ¶ 6.
10
     Id. ¶ 7.
11
     Id.
12
     Id. ¶ 9.

                                                 4
          The Sale Order made the Custodian’s actions “binding upon the directors,

stockholders, officers, employees, consultants and agents of the Company, all of whom

shall cooperate fully with the Custodian in the performance of his duties under the Order.”13

          The Sale Order also directed that the Custodian shall “not be subject to the direction

or control of any corporate constituency and shall not be required to take any course of

action that any corporate constituency may favor or disfavor.”14

          The Sale Order further provided that “[a]ll actions, recommendations and decisions

of the Custodian shall be presumed to have been made on an informed basis, in good faith,

and in the honest belief that such actions, recommendations and decisions were in the best

interests of the Company.”15

          The Sale Order required the Custodian to obtain court approval to pay himself and

his advisors and established a process for doing so.16

          B.     The Collateral Litigation

          Following the entry of the Sale Order, as this court previously found, Shawe

“commenced an aggressive campaign of collateral litigation, the targets of which included

Elting, her husband, her advisors, and the Custodian, among others.”17




13
     Id. ¶ 12.
14
     Id. ¶ 8.
15
     Id. ¶ 15.
16
     See id. ¶ 14.
17
     In re TransPerfect Glob., Inc., 2018 WL 904160, at *1.

                                                5
                 1.     The Section 211 Action

         In February 2017, after the Supreme Court affirmed the Sale Order, Shawe’s mother

made two proposals to Elting that would provide her a proxy “as part of a purported effort

to break the stockholder deadlock.”18 After Elting rejected the second proposal, Ms. Shawe

sued TransPerfect under 8 Del. C. § 211(c) to compel TransPerfect to hold an annual

meeting of its stockholders (the “Section 211 Action”).19

         Ms. Shawe sought relief that was highly unusual for a claim under Section 211, a

statutory provision that allows a stockholder or director to petition the court to “summarily

order [an annual stockholder] meeting to be held.”20 Rather than limit her request to an

order for an annual stockholder meeting, Ms. Shawe asked the court to change the

Company’s capital structure by requiring it to issue the remaining authorized, unissued

shares of the Company’s stock pro rata to the current stockholders before the requested

meeting.21

         On April 25, 2017, Elting moved to enforce the Sale Order and for sanctions on the

grounds that Ms. Shawe initiated the Section 211 Action for the purpose of ending the sale

process and removing the Custodian in violation of the Sale Order.22




18
     Shawe v. TransPerfect Glob., Inc., 2017 WL 3877176, at *1 (Del. Ch. Sept. 5, 2017).
19
     See id.
20
     8 Del. C. § 211(c).
21
     Shawe v. TransPerfect Glob., Inc., 2017 WL 3877176, at *1.
22
     See id. at *1–2.

                                             6
          On April 26, 2017, the Custodian retained Ross Aronstam & Moritz LLP (“RAM”)

to represent TransPerfect in the Section 211 Action.23 The engagement letter, which was

signed by the Custodian on behalf of TransPerfect, provided that RAM would “take

direction from [the Custodian] on behalf of the Company.”24

          That same day, the Custodian filed a letter in response to the filing of the Section

211 Action.25 He argued that Ms. Shawe’s requested relief was inconsistent with the Sale

Order and seemed futile. He further argued that convening a stockholders’ meeting on the

timeline requested by Ms. Shawe would inject uncertainty into the sale process.26

          On May 17, 2017, RAM filed an opposition on behalf of the Company to Ms.

Shawe’s motion for expedited proceedings.27

          In August 2017, the court granted Elting’s motion to enforce the Sale Order and

denied Ms. Shawe’s motion to expedite, finding that:

          •      The “‘clear and admitted objective of the Section 211 Action is to remove
                 the Custodian and to end the sale process, which is inconsistent with the Sale
                 Order’s directive to cooperate fully with the Custodian and to not impede or
                 undermine, or intend to impede or undermine, the sale process;’” and

          •      “[C]onvening a stockholders’ meeting at this juncture could jeopardize the
                 sale process, which is expected to conclude in the near future.”28



23
     See Compl. Ex. A (211 Engagement Letter).
24
     Id. at 1.
25
     See In re TransPerfect Glob., Inc., 2017 WL 3499921, at *3 (Del. Ch. Aug. 4, 2017).
26
     See id. at *5.
27
     See C.A. No. 2017-0306-AGB, Dkt. 10 (Opp’n to Mot. for Expedited Proceedings).
28
  Shawe v. TransPerfect Glob., Inc., 2017 WL 3877176, at *2 (quoting In re TransPerfect
Glob., Inc., 2017 WL 3499921, at *4).

                                                7
          As a result of these findings, the court “conclude[d] that [TransPerfect] need not

respond to the Section 211 Action at this stage.”29 Shortly after, the court denied Ms.

Shawe’s application for an interlocutory appeal.30

          RAM had no further involvement in the Section 211 Action, which Ms. Shawe

voluntarily dismissed with prejudice on May 9, 2018.31

                 2.    The Section 220 Action

          On July 14, 2017, counsel for Ms. Shawe demanded that the Custodian provide

“monthly itemized billing records as generated by your firm’s accounting department that

reflect the services performed by you as Custodian and your counsel since January 1,

2017,” as well as itemized billing records for the Custodian’s advisors.32 The Custodian

declined this demand.33 Ms. Shawe subsequently served a demand pursuant to Section 220

of the DGCL on September 12, 2017.34

          Although this court was already reviewing and approving payment of each invoice

the Custodian or his advisors submitted, the Section 220 demand sought books and records

“to evaluate the propriety of the amounts included in recent invoices from the Custodian

and his advisors to be paid by the Company, pursuant to the . . . Sale Order.”35


29
     In re TransPerfect Glob., Inc., 2017 WL 3499921, at *5.
30
     See Shawe v. TransPerfect Glob., Inc., 2017 WL 3877176, at *5.
31
     See C.A. No. 2017-0306-AGB, Dkt. 37 (Stipulation and [Proposed] Order of Dismissal).
32
     C.A. No. 2017-0697-AGB, Dkt. 1 (“220 Compl.”) Ex. 5 at 3.
33
     See 220 Compl. Ex. 6 at 2–4.
34
     See 220 Compl. Ex. 9.
35
     Id. at 1.

                                              8
          The Custodian retained RAM on September 15, 2017, this time to represent

TransPerfect in connection with the Section 220 demand and any follow-on enforcement

action.36 The Custodian signed this engagement letter, which again provided that RAM

would “take direction from [the Custodian] on behalf of the Company.”37

          RAM sent a letter to Ms. Shawe’s counsel, advising that TransPerfect was refusing

the demand because it did “not provide credible evidence of wrongdoing, mismanagement,

or corporate waste,” and it appeared that “Ms. Shawe’s articulated purposes for the demand

are pretextual.”38

          Ms. Shawe then sued TransPerfect under Section 220 (the “Section 220 Action”).39

On October 24, 2017, RAM filed an answer on behalf of TransPerfect.40 RAM had no

further involvement in the Section 220 Action.

          A month later, Shawe emerged as the winning bidder of the sale process, and Ms.

Shawe asked the court to “hold in abeyance any further proceedings in the action, pending

the Court’s approval of the” sale.41 On May 9, 2018, Ms. Shawe voluntarily dismissed the

Section 220 Action with prejudice.42




36
     See Compl. Ex. B (220 Engagement Letter).
37
     Id. at 1.
38
     220 Compl. Ex. 11.
39
     See 220 Compl.
40
     See C.A. No. 2017-0697-AGB, Dkt. 3 (220 Answer).
41
     C.A. No. 2017-0697-AGB, Dkt. 5 at 1.
42
     See C.A. No. 2017-0697-AGB, Dkt. 9 (Stipulation and [Proposed] Order of Dismissal).

                                              9
          C.       The Final Order

          In connection with the sale of TransPerfect to Shawe, the court entered the Final

Order.43 The Final Order incorporated broad releases and restrictions, which among other

things, prohibited the parties designated as “Releasors” from suing, “directly or indirectly

or on behalf of any Person (including through any derivative action),” TransPerfect’s “past

and present agents . . . [and] attorneys.”44 The Final Order did not name TransPerfect as a

Releasor.

          D.       Praise For The Custodian

          After Shawe emerged as the winning bidder, Elting argued that the Shawes’

relentless campaign of ancillary litigation “created a conflict of interest for the Custodian,”

and thus the court could not “defer to the Custodian’s discretion.”45

          In response, Shawe heaped praise upon the Custodian, his independence, and the

integrity of the sale process. Shawe argued in briefing before this court that:

          •        “The Custodian’s conduct of the auction process . . . [is] well within the very
                   broad discretion granted by the Court . . . .”46

          •        Elting’s argument that the Custodian “abdicate[d] his duties to this Court”
                   was “bafflingly fanciful.”47




43
  See In re TransPerfect Glob., Inc., 2018 WL 992994, at *7 (Del. Ch. Feb. 15, 2018)
(“Final Order”).
44
     Id. ¶ 3(b).
45
     C.A. No. 9700-CM, Dkt. 1219 (Elting’s Objs. to the Proposed Sale) at 26–27.
46
     C.A. No. 9700-CM, Dkt. 1226 (Shawe’s Resp. to Elting’s Objs. to the Proposed Sale) at
2.
47
     Id. at 11.

                                                  10
          •       “The Custodian . . . exercised careful oversight . . . .”48

          •       The notion that the Custodian suffered from a conflict was “false” and
                  “facially implausible.”49

          At oral argument, Shawe’s counsel remarked, “Did the custodian abuse his

discretion? Was he arbitrary and capricious? Was he unreasonable? . . . I think the answer

to that has to be no.”50

          In approving the Securities Purchase Agreement (“SPA”) governing the sale of

TransPerfect, the court adopted Shawe’s position. The court too lauded the Custodian for

“deftly and firmly handl[ing] a challenging assignment.”51

          On appeal from the Final Order, Elting again attacked the Custodian’s process, and

Shawe again responded by defending the Custodian. In his appellate brief, Shawe extolled

the Custodian’s “integrity” and asserted that the record “overwhelmingly demonstrated that

[the Custodian] had no conflict of interest.”52

          Relying on “the parties’ briefs and the record on appeal,” the Delaware Supreme

Court affirmed this court’s decision, adopting Shawe’s position that the Custodian “ably

performed his duties” and “did not abuse his discretion in connection with the sales

process.”53



48
     Id. at 19.
49
     Id. at 29.
50
     C.A. No. 9700-CM, Dkt. 1245 (Jan. 17, 2018 Hr’g Tr.) 176:7–12.
51
     In re TransPerfect Glob., Inc., 2018 WL 904160, at *2–3.
52
     No. 90,2018, Dkt. 25 at 1, 26–27.
53
     Elting v. Shawe, 185 A.3d 694, 2018 WL 2069065, at *1 (Del. May 3, 2018) (TABLE).

                                                  11
         The sale of TransPerfect closed on May 7, 2018. Through the transaction, Shawe

acquired 99% of TransPerfect stock and his mother retained the other 1%.

         E.     Jurisdictional Provisions of the Sale Order and Final Order

         The Sale Order and the Final Order each contain provisions granting this court

exclusive jurisdiction over certain matters.

         Paragraph 15 of the Sale Order states, in relevant part, that “[n]o party to the

Actions, and no other person acting or purporting to act as a director, stockholder, officer,

employee or agent of the Company shall institute or prosecute any actions or proceedings

in any forum other than this Court challenging any action, recommendation or decision by

the Custodian.”54

         Paragraph 10 of the Final Order states, in relevant part, that

                Without impacting the finality of this Order and judgment, the
                Court retains continuing and exclusive jurisdiction over the
                parties to the Actions for all matters relating to the Actions,
                including the administration, interpretation, effectuation or
                enforcement of the Sale Agreement and the Related
                Agreements, and all orders of the Court in Civil Action Nos.
                [9700-CM] and [10449-CM].55

         F.     The New York Action

         On August 18, 2020, TransPerfect sued RAM and the RAM partner who represented

TransPerfect in the Section 211 and Section 220 Actions, Garrett Moritz (together,

“Defendants”) in New York for malpractice (the “New York Action”). TransPerfect

alleged that Defendants acted improperly “by reason of disloyalty and breach of ethics


54
     Sale Order ¶ 15.
55
     Final Order ¶ 10.

                                               12
rules and fiduciary duties” to the Company as a result of “having been retained by, and

taken directions from, a conflicted agent for TransPerfect,” by which it meant the

Custodian.56 The complaint included claims for damages as well as equitable remedies.

         On October 19, 2020, Defendants moved to intervene in the original TransPerfect

litigation for the limited purpose of redirecting the New York Action to this venue via

contempt motion.57 The court granted Defendants leave to intervene and Defendants filed

their contempt motion, arguing that TransPerfect and Shawe, as its controller, had violated

the jurisdictional provisions of the Final Order by filing the New York Action.58

         On January 11, 2021, TransPerfect amended its complaint in the New York Action

to drop its claims for equitable relief.59

         Two weeks later, on January 25, 2021, TransPerfect filed this action, asserting

claims nearly identical to those filed in the New York Action. In opposition to Defendants’

contempt motion, TransPerfect argued that it was seeking only legal relief and thus the

Court of Chancery lacked jurisdiction over the suit, rendering the exclusive jurisdiction

provisions of the Sale Order and Final Order inapplicable.60




56
     Dkt. 13 (“Defs.’ Opening 12(b)(6) Br.”) Ex. 1 (Original N.Y. Compl.) ¶ 1.
57
     See C.A. No. 9700-CM, Dkt. 1511 (Mot. to Intervene).
58
     See C.A. No. 9700-CM, Dkt. 1539 (Contempt Mot.).
59
     See Defs.’ Opening 12(b)(6) Br. Ex. 2 (Am. N.Y. Compl.).
 See C.A. No. 9700-CM, Dkt. 1569 (TransPerfect & Shawe’s Joint Opp’n to Contempt
60

Mot.).

                                             13
         On April 14, 2021, the court concluded that TransPerfect “violated the plain terms”

of the Sale Order’s jurisdictional provision “in a meaningful way.”61               The court

nevertheless declined to enter a contempt order at the time because, “[g]iving the Company

the benefit of the doubt,” it had stayed the New York Action and filed this litigation,

“reflect[ing] an effort to remedy the consequences of its non-compliance with the exclusive

jurisdiction provision in the Sale Order and obviate the need for a finding of contempt and

the imposition of any sanction.”62

         Also on April 14, 2021, the court entered an order discharging the Custodian (the

“Discharge Order”).63 The Discharge Order remedied the “drafting mistake” that “the bar

orders in the Final Order do not list the Company specifically by name as subject to the bar

orders even though the language in [the] SPA expressly contemplated that would be the

case.”64 To do so, the Discharge Order expressly named “the Company” as a “Releasor.”65

Paragraph 10 of the Discharge Order clarified that all Releasors, including TransPerfect

and the Shawes, are “forever barred, enjoined and restrained . . . from . . . pursuing . . . any


61
     In re TransPerfect Glob., Inc., 2021 WL 1415474, at *8–9 (Del. Ch. Apr. 14, 2021).
62
  Id. at *9. TransPerfect and Shawe moved for clarification or reargument, seeking to
have the court hold that its ruling that the New York Action violated the Sale Order’s
exclusive jurisdiction provision was dicta without preclusive effect. See C.A. No. 9700-
CM, Dkt. 1602 (Mot. for Clarification or Reargument). The court denied the motion,
explaining that “the court took great care to explain the basis for its findings and the
assumptions on which they were made.” C.A. No. 9700-CM, Dkt. 1606 (Order Denying
Mot. for Clarification or Reargument).
63
  See In re TransPerfect Glob., Inc., 2021 WL 1415772, at *1 (Del. Ch. Apr. 14, 2021)
(“Discharge Order”).
64
     In re TransPerfect Glob., Inc., 2021 WL 1401518, at *3 n.20.
65
     See Discharge Order ¶ 9.

                                              14
claim, action, suit or proceeding, of any nature whatsoever, arising out of, resulting from

or relating to, directly or indirectly, Mr. Pincus’s service as Custodian of the Company.”66

On May 14, 2021, TransPerfect and Shawe filed a notice of appeal of the Discharge

Order.67

          Defendants moved to dismiss the complaint in this action on March 31, 2021, for

failure to state a claim. In an unusual twist, TransPerfect also moved to dismiss its own

complaint, arguing that this court lacks subject matter jurisdiction. The motions were fully

briefed as of August 2, 2021,68 and the court heard oral argument on December 6, 2021.69

II.       LEGAL ANALYSIS

          None of the parties to this action want it to proceed in this court. Unfortunately, the

court’s task is not so simple as to grant a stipulation of dismissal without opinion and move

on to a case with at least one litigant that wants to be here. The legal basis for dismissing

this case could affect the New York Action.70 Under Delaware law, “lack of subject matter

jurisdiction is a question of justiciability not involving an adjudication on the merits,” 71

and therefore, “[o]rdinarily, a dismissal for lack of subject matter jurisdiction . . . will not


66
     Id. ¶ 10.
67
     See C.A. No. 9700-CM, Dkt. 1619.
68
  See Dkt. 9 (“Pl.’s Opening SMJ Br.”); Defs.’ Opening 12(b)(6) Br.; Dkt. 14 (“Pl.’s Suppl.
Opening SMJ Br.”); Dkt. 19 (“Defs.’ Answering SMJ Br.”); Dkt. 20 (“Pl.’s Answering
12(b)(6) Br.”); Dkt. 23 (“Pl.’s Reply SMJ Br.”); Dkt. 24 (“Defs.’Reply 12(b)(6) Br.”).
69
     See Dkt. 34 (“Oral Arg. Tr.”).
70
  See Appriva S’holder Litig. Co., LLC v. ev3, Inc., 937 A.2d 1275, 1284 (Del. 2007)
(observing that “whether a motion to dismiss is based upon subject matter jurisdiction or
upon failure to state a claim is a question having important implications”).
71
     Edler v. El Di, Inc., 1997 WL 364049, at *7 (Del. Super. Ct. Apr. 24, 1997).

                                                15
operate as a final decree that bars later claims.”72 By contrast, dismissal for failure to state

a claim will typically be granted with prejudice to the dismissed claims. 73 Thus, granting

TransPerfect’s motion to dismiss could free TransPerfect to pursue the New York Action.

Granting Defendants’ motion to dismiss could have the opposite effect. If both motions

are denied, obviously, this action will continue to proceed in this court. This decision turns

first to the gating issue of subject matter jurisdiction.

         A.     This Court Has Subject Matter Jurisdiction Over The Complaint.

         As Delaware’s Constitutional court of equity, the Court of Chancery has limited

subject matter jurisdiction. As the rule is traditionally articulated, the court can acquire

subject matter jurisdiction over a case in three ways: “(1) one or more of the plaintiff's

claims for relief is equitable in character, (2) the plaintiff requests relief that is equitable in

nature, or (3) subject matter jurisdiction is conferred by statute.”74            When denying

Defendants’ contempt motion, the court identified a fourth basis for subject matter




72
     RBC Cap. Mkts., LLC v. Educ. Loan Tr. IV, 87 A.3d 632, 644 (Del. 2014).
73
   See Ct. Ch. R. 15(aaa) (requiring that, if the court “concludes that [a] complaint should
be dismissed under Rule 12(b)(6) . . . such dismissal shall be with prejudice . . . unless the
Court, for good cause shown, shall find that dismissal with prejudice would not be just
under all the circumstances”); Sciabacucchi v. Malone, 2021 WL 3662394, at *3 (Del. Ch.
Aug. 18, 2021) (discussing the rule); see also Branson v. Exide Elecs. Corp., 625 A.2d 267,
269 (Del. 1993) (“‘A dismissal for lack of jurisdiction or improper venue does not preclude
a subsequent action in an appropriate forum, whereas a dismissal for failure to state a claim
upon which relief can be granted is with prejudice.’” (quoting Arrowsmith v. United Press
Int’l, 320 F.2d 219, 221 (2d Cir. 1963)).
74
     Candlewood Timber Gp., LLC v. Pan Am. Energy, LLC, 859 A.2d 989, 997 (Del. 2004).

                                                16
jurisdiction: “It is well-established that ‘the Court of Chancery has jurisdiction to enforce

its own orders.’”75

         The foundational premise of TransPerfect’s motion to dismiss for lack of subject

matter jurisdiction is that TransPerfect’s malpractice claim pending in New York is purely

legal in nature and not within any subject matter conferred by statute. TransPerfect is

correct that, ordinarily, this court declines jurisdiction over legal malpractice claims.76

         The analysis thus turns to whether TransPerfect’s claim falls within the court’s

inherent authority to enforce its own orders.77 Chancellor Bouchard already resolved this

question in the affirmative. In his April 14, 2021 letter opinion deciding Defendants’

contempt motion, the former Chancellor noted that “TransPerfect’s theory of liability

against [Defendants] in the New York Action is inextricably intertwined with the actions

and decisions of the Custodian whose instructions the Intervenors followed.”78 For this

reason, the court held that TransPerfect’s filing of the New York Action violated paragraph

15 of the Sale Order in a “meaningful” way, because the New York Action “directly

implicates the Court of Chancery’s authority to appoint and supervise custodians to address


75
     In re TransPerfect Glob., Inc., 2021 WL 1415474, at *7 (footnote omitted).
76
  See Sokol Hldgs., Inc. v. Dorsey & Whitney, LLP, 2009 WL 2501542, at *5 (Del. Ch.
Aug. 5, 2009) (declining to exercise jurisdiction over a legal malpractice claim that was
pled as a claim for breach of fiduciary duty).
77
  See Aveta Inc. v. Bengoa, 986 A.2d 1166, 1183 (Del. Ch. 2009) (declaring that “[c]ourts
have inherent authority to enforce their own orders and judgments”); Forsythe v. CIBC
Empl. Priv. Equity Fund (U.S.) I, L.P., 2006 WL 846007, at *2 (Del. Ch. Mar. 22, 2006)
(holding that the court “retains inherent authority to enforce its decisions, even in the
absence of specific authorization by rule”).
78
     In re TransPerfect Glob., Inc., 2021 WL 1415474, at *9.

                                              17
stockholder and board-level deadlocks under Section 226 of the Delaware General

Corporation Law.”79

           To argue that the Chancellor’s prior ruling does not resolve this issue, TransPerfect

seizes on the Chancellor’s act of merciful restraint in declining to find TransPerfect in

contempt or impose sanctions.80 Because the Chancellor exercised leniency, TransPerfect

argues that it did nothing wrong. Yet, TransPerfect “cannot avoid the preclusive effect of

[a] prior ruling[] simply because” the court treated it “more lenient[ly]” than it could

have.81 To hold otherwise would disincentivize the court from exercising restraint in

sanctions matters when clemency would otherwise be appropriate and devalue the precious

judicial resources that each of the court’s rulings consumes.

           In any event, a review of the Sale Order reveals that the Chancellor got it right. No

court could possibly evaluate the propriety of Defendants’ alleged actions or inactions

without reference to the propriety of the Custodian’s actions, recommendations, or

decisions. And reference to the Custodian’s actions, recommendations, and decisions

necessarily runs back to the court document that empowered the Custodian—the Sale

Order. The Sale Order covers the gamut from authorizing the Custodian “to act through

and in the name of the Company,” obligating Defendants to “cooperate fully with the




79
     Id.
80
  See C.A. No. 9700-CM, Dkt. 1602 (Mot. for Clarification or Reargument) ¶ 16; Pl.’s
Suppl. Opening SMJ Br. at 16–18.
81
     TR Invs., LLC v. Genger, 2013 WL 603164, at *16 (Del. Ch. Feb. 18, 2013).

                                                18
Custodian,”82 and granting the Custodian the sole and express discretion “not to share

information about the sale process with the other directors or any other person,” which

impliedly includes his fees in connection with that process.83 Further, the Sale Order

authorized the Custodian, “in his sole discretion,” to “confer with corporate constituencies

. . . concerning the sale process generally.”84 This broad language encompasses the

Custodian’s interactions with Defendants.

         In an effort to avoid the implications of the broad language of the Sale Order,

TransPerfect argues that the malpractice lawsuit need not implicate the Custodian’s

conduct. The argument can be summarized as follows:

         •      The Section 220 Action was filed by Ms. Shawe, a TransPerfect stockholder,
                to ascertain details about the fees the Company was paying the Custodian.

         •      The Company’s interests, as payor of those fees, are aligned directly against
                the Custodian, as payee.

         •      Defendants should have recognized that this constituted a conflict of interest
                and obtained the Company’s informed consent before acting on the
                Custodian’s instruction to defend the Company against the Section 220
                Action.

         •      This is Defendants’ decision and failure, not the Custodian’s, and the court
                should therefore find that the New York Action does not challenge an
                “action, recommendation or decision by the Custodian.”85


82
     Sale Order ¶¶ 9, 12.
83
   Id. ¶ 6; see also Kimmel v. Wilm. Tr. Co., 287 A.2d 760, 761 (Del. Ch. 1972) (finding
jurisdiction where it would not otherwise lie over “a dispute between trustees as to the right
to commissions earned by virtue of an appointment made by this Court” because “this
Court’s order created the fact situation on which the dispute is based.”).
84
     Sale Order ¶ 8.
85
  See Pl.’s Suppl. Opening SMJ Br. at 5, 10–11 (citations omitted); Pl.’s Reply SMJ Br. at
3–7.

                                              19
         This argument is flawed as well. Setting aside the fact that the Custodian was

authorized to provide the Company’s consent under the Sale Order, paragraph 15 of the

Sale Order provides that “[a]ll actions, recommendations and decisions of the Custodian

shall be presumed to have been made on an informed basis, in good faith, and in the honest

belief that such actions, recommendations and decisions were in the best interests of the

Company.”86 Thus, for a reviewing court to determine that the Custodian’s alleged conflict

existed, the court would first have to overcome the presumptions of paragraph 15.

         As a last-ditch argument against the court’s exercise of subject matter jurisdiction,

TransPerfect contends that being forced to litigate its malpractice claim in this court would

deprive it of its right to a jury trial and “effectively put [TransPerfect] out of court, a clear

deprivation of [TransPerfect’s] due process right to access to court to pursue redress for its

civil claims.”87 Once again, TransPerfect’s arguments are without merit. As the court

stated in FirstString, “the law is settled, and the outer boundary of this court’s equitable

jurisdiction also delineates the scope of a right to trial by jury in civil actions.”88 The

reasoning of FirstString logically extends to jurisdiction arising from a court order. Thus,

once the court has properly exercised jurisdiction over a matter, “factual determinations




86
     Sale Order ¶ 15.
87
     Pl.’s Suppl. Opening SMJ Br. at 18–19.
88
  FirstString Rsch., Inc. v. JSS Med. Rsch. Inc., 2021 WL 2182829, at *10 (Del. Ch. May
28, 2021).

                                               20
for which a [party] could traditionally insist on a jury at law are, in Chancery, reserved to

the Court.”89

       For the foregoing reasons, the court may properly exercise subject matter

jurisdiction over this action.

       B.       The Complaint Fails To State A Claim.

       Having found subject matter jurisdiction over this action, the court turns to

Defendants’ motion to dismiss the complaint for failure to state a claim upon which relief

may be granted under Court of Chancery Rule 12(b)(6).

       When considering a motion to dismiss under Rule 12(b)(6), the court must “accept

all well-pleaded factual allegations in the [c]omplaint as true . . . , draw all reasonable

inferences in favor of the plaintiff, and deny the motion unless the plaintiff could not

recover under any reasonably conceivable set of circumstances susceptible of proof.”90

The court, however, need not “accept conclusory allegations unsupported by specific facts

or . . . draw unreasonable inferences in favor of the non-moving party.”91




89
   Preston Hollow Cap. LLC v. Nuveen LLC, 216 A.3d 1, 11 (Del. Ch. 2019). Moreover,
technically, asserting jurisdiction over this matter does not necessarily deprive
TransPerfect of its right to trial by jury because the court has the discretion to empanel a
jury to try discrete factual issues when appropriate. See 10 Del. C. § 369.
90
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 27 A.3d 531, 536 (Del.
2011) (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002)).
91
  Price v. E.I. du Pont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011) (citing Clinton v.
Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009)).

                                             21
         TransPerfect’s claim for breach of duty constituting professional negligence is the

same as a claim for legal malpractice.92 “[T]o succeed on a claim for legal malpractice,

the plaintiff must establish the following elements: a) the employment of the attorney; b)

the attorney’s neglect of a professional obligation; and c) resulting loss.”93

         TransPerfect has failed to allege facts sufficient to establish the second element—

that Defendants neglected a professional obligation.

         TransPerfect contends that Defendants neglected their professional obligations by

violating Rules 1.7 and 8.4 of the Delaware Rules of Professional Conduct (the “Delaware

Rules”).

         TransPerfect’s theory under Rule 1.7 fails as a matter of law. Rule 1.7 prevents a

Delaware lawyer from “represent[ing] a client if the representation involves a concurrent

conflict of interest.”94 According to TransPerfect, the “concurrent conflict” arose from the

Custodian’s receipt of fees from TransPerfect.

         The Sale Order empowered the Custodian to hire counsel for TransPerfect. The

Sale Order unambiguously empowered the Custodian to “act through and in the name of

the Company to carry out his duties”95 and to retain counsel to advise as to those duties.96


92
   See Sokol Hldgs., 2009 WL 2501542, at *4 (discussing claims for professional
negligence and legal malpractice interchangeably).
93
  ISN Software Corp. v. Richards, Layton & Finger, P.A., 226 A.3d 727, 740 n.14 (Del.
2020) (Vaughn, J., dissenting) (citation omitted).
94
     Del. Lawyers’ R. Prof’l Conduct 1.7(a).
95
     Sale Order ¶ 9.
96
  See id. ¶ 7 (stating that “[t]he Custodian is authorized to retain, in the name of the
Company, one or more consultants or advisors, including . . . attorneys”).

                                               22
Those duties included “full and exclusive” authority regarding the Sale Process.97 The

Custodian retained Defendants under paragraph 7 of the Sale Order to oppose lawsuits that

Ms. Shawe brought against the Company under Sections 211 and 220 of the DGCL. The

Custodian viewed those actions as threats to the sale process that this court charged him

with overseeing.98 The Custodian’s instruction that RAM oppose Ms. Shawe’s books and

records request was an exercise of his discretion under paragraph 6 of the Sale Order “not

to share information about the sale process with the other directors or any other person if

he, in his sole discretion, believes that restrictions on the sharing of such information would

be appropriate.”99

          The Sale Order also required that the Custodian be paid pursuant to a judicially

supervised process. The Sale Order provides that “[t]he Custodian shall be compensated

at the usual hourly rate that he charges as a partner of the Firm.”100 The Sale Order goes

on to establish a monthly process for court review and approval of the Custodian’s fees.101

          Because the Sale Order both empowered the Custodian to hire counsel for

TransPerfect and required that the Custodian be paid fees, it is not reasonably conceivable

that payment of the Custodian’s fees gave rise to a “concurrent conflict of interest”




97
      See, e.g., id. ¶¶ 1–5, 8.
98
  See C.A. No. 2017-0306-AGB, Dkt. 25 ¶ G; C.A. No. 2017-0697-AGB, Dkt. 1, Ex. 6 at
2–3.
99
     Sale Order ¶ 6.
100
      Id. ¶ 14 (emphasis added).
101
      See id.

                                              23
preventing the Custodian from retaining Defendants to represent TransPerfect under

Rule 1.7.

         TransPerfect’s theory under Rule 8.4 fares no better. Rule 8.4(a) provides that “[i]t

is professional misconduct for a lawyer to: . . . violate or attempt to violate the Rules of

Professional Conduct, knowingly assist or induce another to do so or do so through the acts

of another.”102

         TransPerfect argues that Defendants should have informed other constituents of the

Company about the alleged conflict of interest. It relatedly suggests that Defendants should

have taken into account whether TransPerfect’s stockholders or management disagreed

with the Custodian’s instructions. But Defendants had no ethical obligation to undertake

this action. Generally speaking, “where an attorney is hired by a corporation, that attorney

owes a duty to the corporate entity, not to the individual directors, officers and

shareholders.”103     Under Delaware Rule 1.13(b), a lawyer’s obligation to provide

information to other corporate constituencies is only triggered when the action the

corporate agent wishes to take is a “violation of a legal obligation to the organization, or a

violation of law which reasonably might be imputed to the organization, and is likely to

result in substantial injury to the organization.”104 TransPerfect has not pled facts that

satisfy this standard.




102
      Del. Lawyers’ R. Prof’l Conduct 8.4(a).
103
      In re Shoe-Town, Inc. S’holders Litig., 1990 WL 13475, at *7 (Del. Ch. Feb. 12, 1990).
104
      Del. Lawyers’ R. Prof’l Conduct 1.13(b).

                                                24
            The Custodian likewise had no obligation to inform or confer with TransPerfect’s

constituents about his alleged “conflict.” The Sale Order granted the Custodian “sole

discretion” to determine whether to “confer with corporate constituencies.”105 The Sale

Order also provided that the Custodian was not “subject to the direction or control of any

corporate constituency and shall not be required to take any course of action that any

corporate constituency may favor or disfavor.”106 The Sale Order made the Custodian’s

decisions “binding upon the directors, stockholders, officers, employees, consultants and

agents of the Company.”107

            Moreover, Defendants were obligated by the Delaware Rules to abide by the

Custodian’s decisions. Delaware Rule 1.2(a) requires that “a lawyer shall abide by a

client’s decisions concerning the objectives of representation.”108 “Because of its lack of

a body and mind, a corporation only can act through human agents.”109 Accordingly, Rule

1.13(a) provides that “[a] lawyer employed or retained by an organization represents the

organization acting through its duly authorized constituents.”110           Thus, “[w]hen

constituents of the organization make decisions for it, the decisions ordinarily must be




105
      Sale Order ¶ 8.
106
      Id.
107
      Id. ¶ 12.
108
   Del. Lawyers’ R. Prof’l Conduct 1.2(a); see also Red Dog v. State, 625 A.2d 245, 247
(Del. 1993) (explaining that “decisions relating to the objectives of litigation [are]
essentially [those] of the client, whose decision the attorney must respect”).
109
      In re Dole Food Co. S’holder Litig., 110 A.3d 1257, 1261 (Del. Ch. 2015).
110
      Del. Lawyers’ R. Prof’l Conduct 1.13(a).

                                               25
accepted by the lawyer even if their utility or prudence is doubtful.”111 Defendants had one

client: TransPerfect.     The Sale Order made the Custodian TransPerfect’s exclusive

authorized agent empowered to direct counsel retained in connection with the sale process.

Defendants thus acted appropriately in following the instructions of the Custodian.

         For the foregoing reasons, it is not reasonably conceivable that Defendants have

breached a professional obligation, and TransPerfect has therefore failed to state a claim

for legal malpractice upon which relief can be granted.

III.     CONCLUSION

         In summary, the court may properly exercise subject matter jurisdiction over this

action, and TransPerfect’s motion to dismiss is DENIED.112 TransPerfect’s complaint fails

to state a claim upon which relief can be granted, and therefore, Defendants’ motion to

dismiss is GRANTED.




111
      Del. Lawyers’ R. Prof’l Conduct 1.13 cmt. 3.
112
     Defendants filed a motion to consolidate this action with the primary TransPerfect
litigation, calling to mind the clean-up doctrine as an additional basis for the court’s
exercise of subject matter jurisdiction over this dispute. See Dkt. 18, Mot. to Consolidate.
TransPerfect opposed the motion, arguing that consolidation would “end-run” the issue of
subject matter jurisdiction and prejudice its rights, making arguments similar to those
rejected in this decision. Dkt. 28, Opp’n to Mot. to Consolidate ¶¶ 1–7. While the issue
of consolidation has now been mooted by the dismissal of this action, the court is satisfied
that consolidation with the primary TransPerfect litigation would have been appropriate.

                                             26